DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A method, comprising: at an electronic device with a touch-sensitive surface and display: displaying a user interface of a first software application that is updated at a first display rate; while display one or more frames of  the user interface in accordance with the first display rate: detect a touch input on the touch-sensitive surface, the detecting including, during a respective time period that has a same duration as each frame of the user interface, detecting a plurality of touch locations of the touch input on the touch-sensitive surface, wherein the plurality of touch locations detected during the respective time period correspond to respective movement of the touch input across the touch-sensitive surface; at an application-independent touch processing module: selecting, from among the plurality of touch locations detected during the respective time period, a single respective touch location of the touch input as a representative touch location for the respective time period based on touch-processing criteria for the first software application; and sending to an application-specific portion of the first software application, which is distinct from the touch processing model, touch location information for the touch input that identifies the representative touch location for the respective time period; and, at the first software application, updating the user interface by generating a display frame in a accordance with the touch location information.”
Specifically, the prior arts do not teach internal touch processing criteria based on a specific time period for the detection of input which is of the same during as each frame of the user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Eriksson et al. (US Patent: 9,207,800 B1) and Zafiris (US Patent: 9,372,577 B2) are cited to teach a similar type of frame based touch detection method with application specific interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 7, 2021   20140331791